Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103 ) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Amendments
           In the supplemental reply filed 11/15//2022, Applicant has amended Claims 1, 25, 31, and 35, canceled Claims 9 and 22.  
Claims 1-8, 12, 15-21, and 25-36 are under consideration. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/14/2022 and 11/09/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Declaration under 37 CFR 1.132
The declaration under 37 CFR 1.132 filed by Dr. Derek O’Hagan on 10/12/2022 is insufficient to overcome the rejection of instant claims based upon 35 U.S.C 103 as set forth in the last Office action for the following reasons set forth below.  

New Claim Objection
Claim 1 is objected to because of the following informalities:
            In the instant claim, the phrase “100 volume%” ethanol appears to be grammatically incorrect. Applicant is recommended to either cancel the phrase or adopt more convention phrasing such as 100% ethanol or 100% ethanol by volume. 
            Appropriate corrections are required.


New Claim Rejections - 35 USC § 112(a)
NEW MATTER

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8, 12, 15-21, and 25-36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

               The two new limitations in independent Claim 1 reciting that “the tertiary amine cationic lipid has a pKa from 6.07 to 7.0”, as well as the limitation directed to the lipid being admixed in “100 volume% ethanol” in instant claims appear to represent new matter.  MPEP 2163.06 notes “If new matter is added to the claims, the examiner should reject the claims under 35 U.S.C. 112, first paragraph - written description requirement. In re Rasmussen , 650 F.2d 1212, 211 USPQ 323 (CCPA 1981).” Although the basis for these limitations was identified in Applicant’s remarks filed 10/12/2022 paper as being described on pgs. 8, 27-28, and particularly the RV09 and RV12 lipids on the table found on pgs. 32-33 of the specification, a review of the specification by the Examiner did NOT find any specific basis for the recited pKa range limitation of 6.07-7.0, nor that the ethanol used was 100% by volume.  As noted by MPEP 606.03(o), new matter includes not only the addition of wholly unsupported subject matter, but may also include adding specific percentages or compounds after a broader original disclosure, or even the omission of a step from a method. In instant case, one skilled in the art would NOT consider a narrower pKa range of 6.07-7.0 to be inherently supported by the recited species of lipids that happen to have pKa’s of either 6.07 (i.e., RV09) or 7.0 (i.e., RV12), nor by the recited broader ranges of 5.6-6.8 and 5.6-6.3 or 5.0-7.6 as recited on pgs. 34 or 37 of the specification, respectively (see also MPEP 2163.05 (III) Range Limitations).
	Similarly, although the specification indicates ethanol and ethanol/methanol mixtures but there is no disclosure of 100% ethanol, and one skilled in the art would NOT consider a specific percentage ethanol to be inherently supported by the recited generic compound.  

Withdrawn Claim Rejections - 35 USC § 103
The prior rejection of Claims 1, 2, 4, 16-18, and 30 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Maclachlan et al., (WO2005/120152, see IDS filed 12/22/2021), in view of Martinon et al., (Eur J Immuno, 1993, 23:1719-1722, see IDS filed 12/22/2021), Hope (WO 2010/042877, filed 10/09/2009, see IDS filed 12/22/2021) and Guild et al., (US 2011/0244026, see provisional 61/265,653 filed 12/01/2009, see IDS filed 12/22/2021) is withdrawn in light of Applicant’s amendment of Claim 1.

The prior rejection of Claim 3 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Maclachlan et al., (WO2005/120152, see IDS filed 12/22/2021), in view of Martinon et al., (Eur J Immuno, 1993, 23:1719-1722, see IDS filed 12/22/2021), Hope (WO 2010/042877, filed 10/09/2009, see IDS filed 12/22/2021) and Guild et al., (US 2011/0244026, see provisional 61/265,653 filed 12/01/2009, see IDS filed 12/22/2021), as applied to claim 1, in further view of Holland et al., (US 5,885,613, patented 3/23/1999) and Soong et al. (BBA, 2007,1805-1814) and Harvie et al. (US 2003/0203865, published 10/30/2003) is withdrawn in light of Applicant’s amendment of Claim 1.

The prior rejection of Claims 5-8, 11, 13-15, 19-21, 24, and 27 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Maclachlan et al., (WO2005/120152, see IDS filed 12/22/2021), in view of Martinon et al., (Eur J Immuno, 1993, 23:1719-1722, see IDS filed 12/22/2021), Hope (WO 2010/042877, filed 10/09/2009, see IDS filed 12/22/2021) and Guild et al., (US 2011/0244026, see provisional 61/265,653 filed 12/01/2009, see IDS filed 12/22/2021), as applied to claims 1, 4, 16, and 18, in further view Thalhamer et al., (WO 2009/040443, filed 9/29/2008, published 4/02/2009) is withdrawn in light of Applicant’s amendment of Claim 1.

The prior rejection of Claims 9-10, 22, 23, 25 and 26 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Maclachlan et al., (WO2005/120152, see IDS filed 12/22/2021), in view of Martinon et al., (Eur J Immuno, 1993, 23:1719-1722, see IDS filed 12/22/2021), Hope (WO 2010/042877, filed 10/09/2009, see IDS filed 12/22/2021) and Guild et al., (US 2011/0244026, see provisional 61/265,653 filed 12/01/2009, see IDS filed 12/22/2021), and Thalhamer et al., (WO 2009/040443, filed 9/29/2008, published 4/02/2009), as applied to claims 1, 4-6, 16, 18-20, in further view of Hofmann et al., (J Lip Res, 1984, 25:1477-1489), Hope (WO 2011/075656, filed 12/17/2010, with priority to provisional 61/287,995 filed 12/18/2009, see IDS filed 12/22/2021), Schedin-Weiss et al. (Biochemistry, 2008, 47:13610-13619), and Qa’Dan et al. (Infect & Immun, 2000, 68:2470-2474) is withdrawn in light of Applicant’s amendment of Claim 1.

The prior rejection of Claim 12 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Maclachlan et al., (WO2005/120152, see IDS filed 12/22/2021), in view of Martinon et al., (Eur J Immuno, 1993, 23:1719-1722, see IDS filed 12/22/2021), Hope (WO 2010/042877, filed 10/09/2009, see IDS filed 12/22/2021) and Guild et al., (US 2011/0244026, see provisional 61/265,653 filed 12/01/2009, see IDS filed 12/22/2021), as applied to claim 1, in further view of Perri et al., (US 2009/0104226, see IDS filed 12/22/2021), Schlesinger et al., (Curr Op Biotech, 1999, 10:434-439, see IDS filed 12/22/2021), and Dubensky et al., (US 6,015,686, see IDS filed 12/22/2021) is withdrawn in light of Applicant’s amendment of Claim 1.

The prior rejection of Claim 29 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Maclachlan et al., (WO2005/120152, see IDS filed 12/22/2021), in view of Martinon et al., (Eur J Immuno, 1993, 23:1719-1722, see IDS filed 12/22/2021), Hope (WO 2010/042877, filed 10/09/2009, see IDS filed 12/22/2021) and Guild et al., (US 2011/0244026, see provisional 61/265,653 filed 12/01/2009, see IDS filed 12/22/2021), Thalhamer et al., (WO 2009/040443, filed 9/29/2008, published 4/02/2009), Hofmann et al., (J Lip Res, 1984, 25:1477-1489), Hope (WO 2011/075656, filed 12/17/2010, with priority to provisional 61/287,995 filed 12/18/2009, see IDS filed 12/22/2021), Schedin-Weiss et al. (Biochemistry, 2008, 47:13610-13619), and Qa’Dan et al. (Infect & Immun, 2000, 68:2470-2474), as applied to claims 1, 16, 18-20, 22, and 23, in further view Thalhamer et al., (WO 2009/040443, filed 9/29/2008, published 4/02/2009) is withdrawn in light of Applicant’s amendment of Claim 1.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

 
Claims 1, 2, 4, 16-18, 26 and 30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Maclachlan et al., (WO2005/120152, see IDS filed 12/22/2021), in view of Martinon et al., (Eur J Immuno, 1993, 23:1719-1722, see IDS filed 12/22/2021), Hope (WO 2010/042877, filed 10/09/2009, see IDS filed 12/22/2021), Guild et al., (US 2011/0244026, see provisional 61/265,653 filed 12/01/2009, see IDS filed 12/22/2021), Hofmann et al., (J Lip Res, 1984, 25:1477-1489), Hope (WO 2011/075656, filed 12/17/2010, with priority to provisional 61/287,995 filed 12/18/2009, see IDS filed 12/22/2021), Kazuya (JP2010025644, published 2/04/2010), and Sasaki et a. (US 6,048,546, patented 4/11/2000), Bailey and Cullis (Biochem, 1994, 33:12573-12580, see IDS filed 12/22/2021), McGown (BioTechniques, 2000, 28:60-64), Schedin-Weiss et al. (Biochemistry, 2008, 47:13610-13619), and Qa’Dan et al. (Infect & Immun, 2000, 68:2470-2474)

Based upon the earlier effective U.S. filing date of the applied references of Guild et al., and Hope et al., constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 103(a) might be overcome by showing that the reference is disqualified under pre-AIA  35 U.S.C. 103(c) as prior art in a rejection under pre-AIA  35 U.S.C. 103(a). See MPEP § 706.02(l)(1) and § 706.02(l)(2).  

First, in regard to the preamble of claim 1, MacLachlan teaches a formulation of therapeutic RNA liposomes comprising a cationic lipid, a non-cationic/zwitterionic lipid such as DSPC, a sterol such as cholesterol, and a pegylated lipid [0109-0150, 0196, 0163-0169, 0216]. 
Second, in regard to the RNA of claim 1, MacLachlan discloses a genus of RNA based-cationic lipid liposomes, which are termed SPLPs and SNALPs (p.2, Summary of Invention and p. 7, Definitions, [0034]). These RNA based nucleic acids include not only siRNA, but longer RNA molecules such as mRNA ([0010], [0034, 0046]). Furthermore, in regard to the RNA being immunogenic, MacLachlan suggests said RNA liposomes to "generate an immune response against the polypeptide expressed by the gene" (p.23, [0084], lines15-18), thereby producing a recombinant immunogen in vivo.   Clearly MacLachlan contemplates that “liposomes containing the cationic lipids of the present invention (are) for immunization purposes” (p.50, [0174], lines 14-15), and are “particularly useful as carriers for vaccines that will be targeted to the appropriate lymphoid organs to stimulate an immune response” ([0175], lines 17-18). Thus, MacLachlan suggests a formulation of cationic liposomes comprising an immunogen-encoding RNA.
However, in regard to the RNA of claim 1, although Maclachlan suggests the vaccine comprises viral antigens capable of treating a pathogenic infection [0084, 0174], they are silent to a RNA encoding an influenza polypeptide immunogen.
In regard to a RNA based vaccine, Martinon et al., (1993) reduces to practice a method of making a RNA based vaccine comprising a zwitterionic liposome and a mRNA encoding an influenza polypeptide immunogen (p. 1719, Title, Abstract, Materials and Methods, Section 2.1). Martinon demonstrates that the mRNA delivered by the liposome is translated in vivo and that the translated influenza protein enters the intracellular antigen processing pathway in order to generate a humoral immune response (p. 1720, last para., p. 1722, last para). Furthermore, Martinon teaches that the mRNA must be encapsulated in order to induce a T cell response (p. 1721, 3rd para.). 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to generate nucleic acid based vaccine as suggested by MacLachlan et al., and choose a mRNA based nucleic acid that encodes an influenza polypeptide immunogen that evokes a humoral immune response in vivo as taught by Martinon with reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so for several reasons. First, in regard to choosing a mRNA based vaccine, as stated supra, MacLachlan suggests mRNA from a limited genus of nucleic acids. Furthermore, Martinon teaches that nucleic acid based vaccines in general are advantageous because they avoid the need for protein purification, while mRNA in particular overcomes the regulatory hurdles and risks associated with DNA based gene therapy (p. 1719, Introduction, p. 1722, 1st para.). Thus, MacLachlan, in view of Martinon make predictably obvious the choosing of a mRNA based vaccine. Second, in regard to choosing a mRNA that encodes an influenza antigen, Martinon teaches that influenza virus is particularly use full for formulation in a mRNA based delivery systems for immunization because of it is a well-defined viral antigen (p. 1721, last para.), and that a mRNA based influenza vaccine is a safer alternative compared to using non-recombinant viral material (p. 1719, Introduction). Thus, choosing an influenza viral immunogen would have been predictably obvious for the vaccine of MacLachlan.  
Third, in regard to the tertiary amino group of the cationic lipid of claim 1, as stated supra, MacLachlan discloses a genus of cationic lipids with tertiary amino groups, and specifically teaches the cationic lipid of DLinDMA ([0015-0016, 0022-0028, 0138, 0213], Fig. 2 , Figs. 4-12, see Examples 3-13). 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to generate a RNA liposome comprising a tertiary amine cationic lipid such as DLinDMA as suggested by MacLachlan et al., with reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so for several reasons. First, as stated supra, MacLachlan explicitly suggests tertiary amine cationic lipids such as DLinDMA. Second, Hope (WO2010) teaches that unlike cationic lipids with tertiary amines, those lipids with quaternary amino groups are permanently positively charged and showed reduced activity and increased toxicity (p. 123, 2nd para., p. 130, 1st para.). Generally, Hope teaches that ionizable cationic lipids with ionizable tertiary amine headgroups are advantageous because their pKa allows these lipids to be neutral at physiological pH so as to have favorable plasma protein adsorption, blood clearance and tissue distribution, while being positively charged at an acidic pH so as to favor endosomal escape (p. 123, 1st para., p. 136, 1st para.). Specifically, Hope (WO 2010) teaches that tertiary amine cationic lipids such as DLinDMA with pKa of about 6.4 have a neutral charge in circulation but will become positively charged upon uptake by endosomes (p. 123, 1st para., p. 137, 1st para., and Table 11). Finally, Guild et al. (2011) provides an enabling disclosure for preparing a formulation comprising a tertiary cationic lipid, a PEG conjugated lipid, and cholesterol (see Examples 1, 2, 4, and 5 of provisional 61/265,653). Thus, it would have been obvious to choose the tertiary amine based cationic lipid when making the liposome of MacLachlan et al.
Fourth, in regard to percent encapsulation of the RNA as per claim 1, as stated supra, Martinon teaches that the mRNA must be encapsulated in order to induce a T cell response (p. 1721, 3rd para.). Thus, it would have been obvious to optimize encapsulation efficiency of the mRNA in order to induce an immune response. Specifically, MacLachlan provides a working example with a SNALP formulation, wherein DLinDMA generated liposomes with about an 84% encapsulation rate (p. 61, [0211], Table 1). Finally, Hope (WO 2010) teaches that when using ionizable cationic lipids with a tertiary amine head group, the loading of nucleic acids is first accomplished at a lower pH so that the tertiary amine is protonated and electrostatically binds the negatively charged nucleic acid to allow efficient encapsulation and any external nucleic acid to be removed (p. 69, last para., p. 70, first para.). Thus, Hope provides a scientific rationale for the extrapolation of MacLachlan’s encapsulation efficiencies of liposomes comprising the tertiary amine cationic lipid DLinDMA with siRNA to similar negatively charged nucleic acids such as mRNA. Accordingly, MacLachlan et al. make obvious that at least half of the RNA molecules are encapsulated in the liposomes.
However, in regard to pKa of the tertiary cationic lipid of claim 1, as stated supra, MacLachlan et al. suggest the tertiary amine cationic lipid DLinDMA with a pKa of 6.4 based on the TNS method of Hope (WO2010), and although MacLachlan et al. teach general method steps for determining the pKa of the SNALP lipid, they are silent to every of the claimed 14 method steps. Specifically, MacLachlan teaches the following steps for determining the pKa of the SNALP lipid (Example 1, pgs. 56-57, [0197], see also Example 5, pgs. 61-62, [0212-0213]):
  Step (1) Admixing the SNALP lipid with the fluorescent TNS probe, thereby obtaining a lipid/TNS mixture; Note that although MacLachlan does not explicitly recite the method is conducted at STP, since the SNALP preparations are performed at standard room temperature [0118, 0202], this would have been obvious conditions.
  Steps (2-9) Forming various sodium salt mixtures comprising a 20 mM sodium phosphate, 25 mM citrate, 20 mM ammonium acetate, and 150 mM sodium chloride, wherein the mixtures have a range of pH from 4.5 to 9.5, thereby obtaining a plurality of pH varied lipid/TNS mixtures. Note that MacLachlan also discloses sodium citrate and sodium acetate salts [0155, 0189, 0198], which would have been considered obvious salts to use with nearly equivalent efficacy; 
  Step (10) Measuring absolute fluorescence emissions at 431 nm with a 322 nm excitation of the plurality of pH varied lipid/TNS mixtures, thereby obtaining the absolute fluorescence of the plurality of pH varied lipid/TNS mixtures;
  Step (12) Normalizing each of the fluorescence emissions of the plurality of pH varied lipid/TNS mixtures with a sodium salt buffer having the lowest pH of the first sodium salt buffers (i.e., pH 4.5), thereby obtaining a relative fluorescence for each of the plurality of the pH varied lipid/TNS mixtures;
  Step (13) Obtaining a line of best fit of pH versus relative fluorescence of the plurality of pH varied lipid/TNS mixtures (see Fig. 4 of MacLachlan);
  Step (14) Defining the pKa as the pH at which a relative fluorescence of 0.5 is obtained (i.e., 50% of the molecules are charged).
In regard to the deficiencies of the pKa determination method taught by MacLachlan, in step (1) of the pKa determination method, MacLachlan is silent with respect to measuring the pKa of the tertiary amine cationic lipid in a 100% ethanol solution. 
Nevertheless, in regard to step (1), Guild et al. teaches that 100% (i.e. absolute) ethanol was used to dissolve the taught cationic lipids (p. 28, Example 1 of 61/265,653 priority document).
Furthermore, in regard to step (1), Hofmann reviews methods for the determination of pKa of ionizable lipids with alkyl side chains (Abstract). Specifically, Hofmann teaches the method step of first admixing the lipid with ethanol before determining the pKa (p. 1481, 3rd para.) 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to determine the pKa of a SNALP lipid in a TNS assay as suggested by MacLachlan et al., and to substitute the method step preparing a first 100% ethanol mixture of the tertiary amine lipid with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so for several reasons. First, Hofmann teaches that because of the poor solubility of ionizable lipids with long alkyl chains (such as DLinDMA of MacLachlan), the isolated lipid must first be mixed with ethanol (p. 1481, 3rd para., p. 1482, 2nd para.), and Guild discloses that 100% ethanol would have been an option for doing so with a reasonable expectation of success since it was able to dissolve the tertiary amine cation lipid in a mixture. In regard to determining the pKa of the tertiary amine lipid as opposed to the SNALP lipid, Hope (WO2011) teaches that because using the TNS fluorescence assay yields an empirical pKa, the method determines the combined pKa values of individual lipids in a mixture (pg. 141, last para., p.142, first two para. of provisional 61/287,995). As stated supra, MacLachlan teaches that the prepared RNA liposomes comprise not only the cationic lipid comprising the tertiary amine, but other lipids with ionizable groups at varying molar percentages that would affect the empirical pKa. Thus, knowing a priori the pKa of the isolated lipids would have been important to know when choosing the proper combination and percentages of tertiary amine cationic lipid with other lipids in order to ensure that the prepared liposome would have a neutral charge in circulation but  become positively charged upon uptake by endosomes as taught by Hope (WO 2010).
However, in regard to step (1) of the pKa determination method, MacLachlan is silent with respect to mixing TNS reagent in a 9:1 ethanol:methanol mixture. 
In regard to the use of ethanol and methanol for the TNS suspension of step (1), Kazuya teaches methods for preparing suspensions of TNS, as well as the naphthalenesulfonic acid ANS in either ethanol or methanol (Examples 1 & 7, see Figs. 1, 2, and 15).
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to determine the pKa of a tertiary amine cationic lipid as suggested by MacLachlan et al., and substitute ethanol or methanol for the suspension of TNS with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Kazuya because of the low solubility of TNS (p. 2 of the translation in reference to Fig. 16).
	However, in regard to a 9:1 ethanol:methanol mixture as per step (1).
In regard to the use of only 10% methanol for the TNS suspension of step (1), Sasaki teaches methods for preparing suspensions of lipids, wherein no more than 10% methanol is used (col 7, 2nd para.).
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to determine the pKa of a tertiary amine cationic lipid as suggested by MacLachlan et al. with an initial TNS suspension in ethanol or methanol, and substitute a 90% ethanol 10% methanol for the suspension of TNS based on the teachings of Sasaki with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to because although methanol is a superior solvent because of its increased polarity over ethanol, greater than 10% methanol can cause lipid aggregation as taught by Sasaki (col 7, 2nd para.); thus, a 90% ethanol 10% methanol mixture would have been predictably obvious for preparing the initial TNS stock solution to be mixed with the lipids.
However, in regard to step (1) and steps (2-9) of the pKa determination method, MacLachlan is silent with respect to mixing the 400 ml (V1) of the 2 mM (M1) lipid with 800 mL (V2) of 0.3 mM (M2) TNS reagent, which is then diluted to 1:33 (i.e., 7.5 L per 250 L) in the pH buffer for use in the TNS assay.
Nevertheless, MacLachlan teaches admixing the final concentration of 20 M SNALP lipid with 6 M fluorescent TNS probe for the TNS assay. 
Although, MacLachlan is silent with respect to the molar volumes claimed and the diluting steps to reach the final molar concentration of lipid and TNS reagent for measurements in the pH buffer, it has been held that to be entitled to patentable weight in method claims, the recited structure limitations of a step therein must affect the method in a manipulative sense. Ex parte Pfeiffer, 1962 C.D. 408 (1961). In instant case, the claimed steps result in a final concentration of lipid of 20 M (i.e., 2 mM diluted to 0.66 mM with TNS reagent and then diluted again 1:33 in the pH buffer to reach a final molarity of 0.02 mM).  Similarly, the claimed steps result in a final concentration of TNS reagent of 6 M (i.e., 0.3 mM diluted to 0.22 mM with lipid buffer and then diluted again 1:33 in the pH buffer to reach a final molarity of 0.006 mM). Therefore, since the admixing step of MacLachlan reach the same final molarity of lipid and TNS reagent for the measurement steps in the pH buffer as the admixing steps claimed, these steps are functionally equivalent.  MPEP 2144.05(I) states “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).”  
However, in regard to steps (2-9) of the pKa determination method, MacLachlan is silent with respect to varying the range of the pH to from 4.4 to 11.12. 
In regard to steps (2-9) Hope (WO2011) teaches a method for determining the pKa of a SNALP lipid by varying the range from 2 up to 11 (pgs. 134-135, Example 5 of provisional 61/287,995).
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to determine the pKa of a tertiary amine cationic lipid as suggested by MacLachlan et al., and to combine step of measuring the TNS fluorescence emission from pH 4.4 to 11.12 with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so for several reasons. First, as stated supra, MacLachlan teaches the lower pH is 4.5, which is about 4.4, and Hope (WO2011) teaches the upper pH is 11, which is about 11.12.  Thus, it would have been obvious to measure over the range from 4.4 to 11.12 because MPEP 2144.05(I) teaches “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).” 
However, in regard to steps (2-9) of the pKa determination method, MacLachlan is silent to the mixtures comprising at least 8 sub-ranges of 4.44-4.52, 5.27, 6.15-6.21, 6.57, 7.10-7.2, 7.72-7.8, 8.27-8.33, 10.47-11.12 for the pKa determination.
Nevertheless, MacLachlan cites the prior art of Bailey and Cullis (1994) for methods of determining the pKa of cationic lipids with TNS reagent (see [0212] of MacLachlan).
Bailey and Cullis teach a method of determining the pKa of cationic lipids with TNS reagent comprising a titration curve comprising measurements of pH buffers at pH values of about 4, 5, 5.5, 6, 6.5, 7, 7.5, 8, 9, 10 (p. 12575, Fig. 2).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to determine the pKa of a tertiary amine cationic lipid as suggested by MacLachlan et al., and to combine step of measuring the TNS fluorescence emission to include at least 8 pH buffer sub-ranges from 4-11 with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so because in the case where the claimed ranges overlap ranges disclosed by the prior art a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). It is routine procedure to optimize component amounts to arrive at an optimal product that is superior for its intended use, since it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See M.P.E.P. §2144.05. Furthermore, as stated supra, the since Baily and Cullis teach the concept of measuring at every pH unit, including ½ units in the range of 5-8, and as stated supra, MacLachlan and Hope (WO2011) sugges a range from about 4.4 to about 11.12; thus these pH sub-values suggested by Daily and Cullis are close enough that one skilled in the art would have expected them to have the same properties as the claimed ranges for measuring the pKa of a lipid.
 However, in regard to steps (2-9) of the pKa determination method, MacLachlan uses cuvette measurements of the pKa for the lipid/TNS mixture, and they are silent to a 96 well plate assay in a volume of 250 l for each of the pH measurements.
	In regard to steps (2-9), McGown teaches a method for using a 96 well plate reader for quantitative fluorescent measurements of nucleic acids in a volume of about 250 l.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to determine the pKa of a tertiary amine cationic lipid as suggested by MacLachlan et al., and to substitute the cuvette based method with a 96 well plate in a volume of 250 l for each of the pH measurements as taught by McGown with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by McGown because a 96 well plate allows higher throughput compared to traditional cuvettes (p. 1, 1st para.), the volume of 250 l represents the near maximum volume for a well in a 96 well plate (p. 2, 3rd para.).
	However, in regard to steps (10) and (11), MacLachlan et al. are silent with respect to measuring the TNS fluorescence emission with a 420 nm cut-off filter.
	In regard to steps (10) and (11), Schedin-Weiss et al., (2008) teach the step of measuring TNS fluorescent emissions with a 420 nm cut-off filter (p. 5, 1st para.).
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to determine the pKa of a tertiary amine cationic lipid as suggested by MacLachlan et al., and to combine step of measuring the TNS fluorescence emission with a 420 nm cut-off filter as taught by Schedin-Weiss with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Schedin-Weiss because using a narrow band for emission ensured that no background TNS fluorescence changed (p. 5, 1st para.). 
	However, in regard to steps (10) and (11), MacLachlan et al. are silent with respect to measuring the TNS fluorescence emission of an empty well thereby obtaining a blank fluorescence, and then subtracting the blank fluorescence from the absolute fluorescence.
	In regard to steps (10) and (11), Qa’Dan et al. (2000) teach the step of measuring TNS fluorescent emissions of an semi-empty vessel comprising TNS and buffer alone, thereby obtaining a blank fluorescence, and then subtracting the blank (i.e., background) fluorescence from the absolute fluorescence (p. 2472, Results, Figs. 3-5).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to determine the pKa of a tertiary amine cationic lipid as suggested by MacLachlan et al., and to combine steps of measuring TNS fluorescent emissions of a semi-empty well comprising TNS and buffer alone, thereby obtaining a blank fluorescence, and then subtracting the blank fluorescence from the absolute fluorescence as taught by Qa’Dan with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Qa’Dan because subtracting the background fluorescence allowed the determination of a relative TNS fluorescence that was comparable among separate experiments (p. 2474, Figs. 3-5). In regard to the difference between an empty well as claimed, compared to the semi-empty well devoid of lipid but having TNS in buffer as taught by Qa’Dan, since Schedin-Weiss teaches that as long as a 420 cut-off filter is used, there is no background TNS fluorescence (p. 5, 1st para.), thus it would have been obvious to one having ordinary skill in the art at the time the invention was made to use an empty well since the background fluorescence would have been the same as a TNS only well, yet would have also saved TNS reagent.
Finally, in regard to the preamble of claim 1, MacLachlan et al are silent to choosing a tertiary amine cation lipid that has a pKa from 6.07 to 7.0 as determined by the taught 14 step method. 
However, Hope et al. (WO2010) teaches method of preparing a formulation of therapeutic RNA liposomes comprising a tertiary amine cationic lipid which is DLin-K-C3-DMA (p. 137, Table 11). Specifically, Hope teaches that DLin-K-C3-DMA has a pKa of 6.8, unlike DLinDMA which has a pKa of 6.4, which according to Applicant’s specification actually has a pKa of 5.8 when measured by the claimed method. Thus, the ½ unit shift in pKa from 6.4 to 5.8, would have been immediately apparent to one of ordinary skill when practicing the modified TNS method, and consequently a similar ½ unit shift in pKa from 6.8 to about 6.2 for Dlin-K-C3-DMA would have also be apparent.  
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to generate a RNA liposome comprising a tertiary amine cationic lipid such as DLinDMA as suggested by MacLachlan et al., and substitute the tertiary amine cation lipid of DLin-K-C3-DMA as suggested by Hope et al., with reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so because Hope teaches that DLin-K-C3-DMA is more effective than DLin-DMA at delivering RNA (p. 137, Table 11, ED50 of 0.6 vs 1.0, respectively). Furthermore, DLin-K-C3-DMA has one of the lowest transition temperatures among the tertiary amine cationic lipids tested by Hope (Table 11), which MacLachlan teaches would have been an obvious choice because of the correlation between transition temperature and fusogenic activity [0214, 0217].  Thus, it would have been obvious to choose the tertiary amine based cationic lipid such as DLin-K-C3-DMA in the claimed pKa range when making the liposome of MacLachlan et al, as measured by the modified TNS method.
	In regard to claims 2 and 17, MacLachlan teaches the PEG conjugated lipid comprises PEG with a molecular weight of 2000 daltons [0195].
	In regard to claims 4 and 18, both MacLachlan and Guild disclose the use of polyadenylation signals ([0106] of MacLachlan, p. 9, 1st para. of priority document of Guild). Accordingly, it would have been obvious to further include a poly A tail with the mRNA of MacLachlan et al. with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so because Guild teaches that poly A tails stabilize mRNA by increasing half-life (p. 9, 2nd para.).
In regard to claim 16, as stated supra, MacLachlan teaches DSPC as the additional lipid and specifically teaches 1,2-DSPC (Example 1, [0192]).
In regard to claim 26, as stated supra, MacLachlan suggests that the liposome comprises up to about 60% of the cationic lipid, and specifically recites about 40% (p. 12, [0051]), which is about the molar percent range used in working Examples 1 and 8-12). Furthermore, MacLachlan demonstrates that about 40% of DLinDMA exhibit the best activity for siRNA (p. 63, last para, see Fig. 6). 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to generate a RNA liposome comprising about 40% of the tertiary amine cationic lipid DLinDMA, together with DSPC, cholesterol, and a pegylated lipids suggested by MacLachlan et al., with reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so because in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). It is routine procedure to optimize component amounts to arrive at an optimal product that is superior for its intended use, since it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See M.P.E.P. §2144.05. 
In regard to claim 30, as stated supra, MacLachlan teaches the liposome comprises not only a cationic lipid, but also a sterol such as cholesterol (see Example 1 [0196]). Specifically, MacLachlan suggests that the liposome comprises about 20% to 55%, and preferably 48 mol% cholesterol (p. 13, [0051]), which is about the molar percent range used in working Examples 1 and 8-12). Finally, Guild et al. disclose examples of mRNA liposomes comprising the tertiary amine cationic lipid DODAP, together with DSPC, cholesterol, and a pegylated lipid at 25:31:40:4 mol% ratio (Examples 2, 4 & 5, pgs. 28-33 of 61/265,653 priority document). 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to generate a RNA liposome comprising between about 35 to 50 mol% cholesterol as suggested by MacLachlan et al., with reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so because in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). It is routine procedure to optimize component amounts to arrive at an optimal product that is superior for its intended use, since it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See M.P.E.P. §2144.05. 
	Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
Response to Arguments
Applicant’s arguments filed 10/12/2022, as well as the Declaration filed under 1.132 by Dr. Derek O’Hagan filed on 10/12/2022 are acknowledged.
1. First, Applicant argues and Dr. O’Hagan declares that the prior art does not provide a reasonable expectation of success in generating a liposome comprising tertiary amine cationic lipids encapsulating a RNA that encodes an immunogen, wherein the lipids encapsulate at least half of the RNA molecules. Specifically, Applicant argues and Dr. O’Hagan declares that MacLachlan reports encapsulation rates for siRNA, not the much larger RNA that encode immunogens, and therefore the encapsulation efficiencies of MacLachlan cannot be extrapolated.  Furthermore, Applicant argues that Martinon reports encapsulation yields of 5-10%. 
Applicant’s first arguments and Dr.O’Hagan’s declaration have been fully considered but are not found persuasive.
First, in regard to the reasonable expectation of success of encapsulating at least ½ of the RNA, as stated supra, Martinon teaches that the mRNA must be encapsulated in order to induce a T cell response (p. 1721, 3rd para.). Thus, it would have been obvious to optimize encapsulation efficiency of the mRNA in order to induce an immune response. Furthermore, Hope (WO 2010) teaches that when using ionizable cationic lipids with a tertiary amine head group, the loading of nucleic acids is first accomplished at a lower pH so that the tertiary amine is protonated and electrostatically binds the negatively charged nucleic acid to allow efficient encapsulation (p. 69, last para., p. 70, first para.). Thus, Hope provides a scientific rationale for the extrapolation of MacLachlan’s encapsulation efficiencies of liposomes comprising the tertiary amine cationic lipid DLinDMA with siRNA to similar negatively charged nucleic acids such as mRNA. 
Second, in regard to the encapsulation yield of Martinon, it must be noted that Martinon is not using a cationic lipid with a tertiary amine group. Instead, Martinon uses a zwitterionic phosphatidyl lipid. As stated supra, Hope explicitly teaches that the tertiary amine based cationic lipids are superior for the encapsulation of negatively charged nucleic acids because they be protonated during the loading step to improve nucleic acid uptake. 
Finally, it must be noted that the wherein clause directed to “encapsulation of at least half of the RNA molecules” is claimed very broadly and is not just a measure of encapsulation efficiency. In fact, Applicant has not claimed a minimal amount of RNA  encapsulated or a lipid to RNA ratio. Thus, the claim only requires that the formulation is free from external RNA. To this point, Machlachaln explicitly teaches a purification step which “removes the unencapsulated nucleic acid as well as the empty liposomes” [0119]. Similarly, Hope teaches that the advantage of cationic lipids with tertiary amines is the “facile removal of any surface absorbed nucleic acid” by washing the liposomes in a neutral buffer (p. 70). Furthermore, Guild teaches the step of removing unencapsulated mRNA from the surface of the DODAP based liposome by anion exchange and provides an enabling disclosure for how to do so (Example 1, p. 29, 2nd para., p. 30, last para., p. 31, 1st para. of 61/265,653 priority document of Guild). Thus, contrary to Applicant assertion, there was both motivation and a reasonable expectation of success in encapsulating at least half of the RNA molecules.

2. Second, Applicant argues that the Examiner has used hindsight reasoning to arrive at the claimed invention. Specifically, Applicant argues that the cited passage of Hope 2010 that teaches that quaternary amine cation lipids have increased toxicity is directed to DLin modified lipids and does not generalize this concept to all cationic lipids. Furthermore, Hope 2010 teaches quaternary cationic lipids such as DOTAP, as does MacLachlan, and Guild.
Applicant’s second arguments have been fully considered but are not found persuasive.
First, in regard to the motivation to choose DLinDMA as the cationic lipid with a ternary amine headgroup, although Maclachlan provides a general formula of tertiary cation lipids, DLinDMA does appear to be one of the most preferred cationic lipids because DLinDMA is presented in essentially all of the figures (see Fig. 2 adjacent), as well as the claims (e.g., claims 18 & 19), and working examples. Furthermore, the prior art of Hope et al., (WO2010), teaches that ionizable cationic lipids with ionizable tertiary amine headgroups such as DLinDMA allow the lipids to be neutral at physiological pH so as to have favorable plasma protein adsorption, blood clearance and tissue distribution, while being positively charged at an acidic pH so as to favor endosomal escape (p. 123, 1st para., p. 136, 1st para.). Specifically, Hope teaches that cationic lipids such as DLinDMA with pKa of about 6.4 have a neutral charge in circulation but will become positively charged upon uptake by endosomes. Thus, it would have been predictably obvious to choose the tertiary amine cationic lipid of DLinDMA and not the quaternary amine cationic lipid of DOTAP for the lipid to prepare liposomes.
In response to Applicant's argument that the Examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). As stated supra, Hope et al., teaches that cationic lipids such as DLinDMA with pKa of about 6.4 have a neutral charge in circulation so as to have favorable plasma protein adsorption, blood clearance and tissue distribution, while being positively charged at an acidic pH so as to favor endosomal escape. Thus, it would have been predictably obvious to choose DLinDMA with the claimed tertiary amine so as to prepare liposomes. 

3. Third, Applicant argues and Dr. O’Hagan declares that the claimed formulation yielded unexpected results. Specifically, Applicant arguers and Dr. O’Hagan declares that none of the cite art demonstrate that DLinDMA (RV01) out performs DOTAP (RV13) with respect to SEAP expression. Furthermore, Figure 17 of the disclosure demonstrates that tertiary cationic lipids such as DLinDMA (RV01) and DODMA (RV18) unexpected increased antibody response compared to the quaternary cationic lipid DOTMA (RV19).
Applicant’s third arguments and Dr.O’Hagan’s declaration have been fully considered but are not found persuasive.
As a first matter in regard to DLinDMA out performing DOTAP for SEAP expression, although the specification states that “Although the DOTAP liposomes gave better expression than naked replicon, they were inferior to the DLinDMA liposomes (2- to 3-fold difference at day 1)”, there does not appear to be a table or figure that corresponds to this alleged effect. Thus, it is difficult for the examiner to consider this feature for unexpected results. Furthermore, as stated supra, it was already known that a tertiary amine cationic lipid should more efficiency encapsulate the negatively charge RNA, thus it would have been expected that the tertiary amine cationic lipid (i.e., DLinDMA) would have resulted in superior expression. Furthermore, although Hope is directed to the toxicity of quaternary amine derivatives of DLin, this does not obviate the fact that it was generally known that quaternary amine lipids were toxic. Importantly, in order to complete the art of record and to rebut Applicant's arguments, Applicant is directed to the patent document of Felgner et al., (US 5,459,127, patented 10/17/1995) which demonstrate that well before the time of invention it was known that quaternary amine based cationic lipids such as DOTAP and DOTMA for delivering DNA or RNA cells were toxic to cells (col 3, 2nd para.), and that this class of quaternary amine cationic lipids had to be significantly modified in order to reduce in vivo and in vitro toxicity (col 4, 3rd and 4th para.). 
 [AltContent: textbox ([img-media_image1.png])]	[AltContent: textbox ([img-media_image2.png])]Moreover, in response to the assertion that tertiary amine cationic lipids yielded unexpected results when incorporated with a RNA, Applicant is directed to Figure 1 from the prior art of Hope et al. (WO2011/075656, published 6/23/2011, with priority to 61/287,995 filed 12/18/2009), wherein among structurally similar cationic lipids having varying pKa values, it was found that “a pKa in the middle of the range is associated with an enhancement of advantageous properties (greater effectiveness) or a decrease in disadvantageous properties (e.g., reduced toxicity), compared to compounds having pKa values toward the ends of the range” (p. 59, last para., and Example 5 of 61/287,995 priority document). Thus, Applicant’s purported unexpected results of a tertiary amine cationic lipid with RNA are simply an extension of what was already known about ionizable lipids found with siRNA. Thus, for both the case of SEAP expression and for IgG production of Fig. 17, Applicant’s arguments and Dr. O’Hagan’s declaration include statements which amount to an affirmation that the claimed subject matter functions as it was intended to function (i.e., tertiary amine based cationic lipids encapsulated more RNA, were more effective due to their ability to be ionized in physiological ranges, and were less toxic than quaternary amine based cationic lipids). This is not relevant to the issue of nonobviousness of the claimed subject matter. See MPEP § 716
Furthermore, it must be noted that the Inventors alleged unexpected results do not convey to all cationic lipids with a tertiary amine. As demonstrated in Figure 16 of the specification, only a narrow range of lipid pKa from between 5-7-5.9 consistently produce the best results. In fact, Applicant’s specification admits that “pKa alone is not enough to guarantee a high titer” (p. 34, 2nd para.). Furthermore, Figure 16 also demonstrates that the lipids used in this range must also include DSPC (circles) or IgG titer drops significantly (triangles). As such Applicant’s arguments and Dr. O’Hagan’s declaration do not show that the objective evidence of nonobviousness is commensurate in scope with the claims. See MPEP § 716.
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.

4. Fourth, Applicant argues and Dr. O’Hagan declares that the prior art failed to provide a reasonable expectation of success for eliciting an antibody response using RNA, and that is was unexpected compared to DNA. Specifically, Applicant demonstrates that when RNA is replaced with DNA, IgG titers drop by 2,732 fold.
Applicant’s fourth arguments and Dr. O’Hagan’s declaration have been considered but are not found persuasive.
As a first matter, as stated supra, Martinon reduces to practice a mRNA based influenza vaccine, which is taught to generate a humoral response.
Nevertheless, the Examiner concedes that when DNA is encapsulated in DLinDMA (alias RV01) based liposomes, the IgG titers dramatically drop (even lower than naked DNA, see p. 36, top table of Applicants disclosure).
However, as a first matter, the RNA used in this comparison comprised self-replicating elements. Importantly, the cited prior art of Thalhamer (2011) teaches that “Replicase-based RNA vaccines have been demonstrated to induce antibody as well as cytotoxic responses at extremely low doses due to immune activation mediated by virus-derived danger signals” (p. 4, [0041]). Thus, the RSV based RNA used by Applicant is working as expected, and the fact that it evoked a humoral immune response greater than DNA is not necessarily unexpected. Again, Applicant’s arguments and Dr. O’Hagan’s declaration amount to an affirmation that the claimed subject matter functions as it was intended to function. 

5. Fifth, Applicant argues and Dr. O’Hagan declares that the methods of pKa determinization by MacLachlan and Hope 2010 measure the pKa of the cationic lipid in a lipid particle with other lipids, which yields a different result than the claimed method. Specifically, DLinDMA has a pKa of 5.8 according to the claimed method, while the cited prior art indicate DLinDMA has pKa of 6.4 or 6.7. Furthermore, Applicant argues that instant claims have been amended to recite a pKa range from 6.07 to 7.0, which would exclude DLinDMA at a pKa of 5.8.
Applicant’s fifth arguments and Dr. O’Hagan’s declaration have been considered but are not found persuasive.
First, as stated supra in revised rejection, all of the modifications of the TNS method claimed by the Applicant are obvious. Most importantly, as stated supra, it would have been obvious to know the pKa of an individual lipid a priori so as to choose the proper combination and percentages of tertiary amine cationic lipid with other lipids in order to ensure that the prepared liposome would have a neutral charge in circulation but  become positively charged upon uptake by endosomes as taught by Hope (WO 2010).
Second, in light of the taught method steps, tertiary cationic lipids such as DLin-K-C3-DMA would have been an obvious option. As stated supra, Hope teaches that DLin-K-C3-DMA has a pKa of 6.8, unlike DLinDMA which has a pKa of 6.4, which according to Applicant’s specification actually has a pKa of 5.8 when measured by the claimed method. Thus, the ½ unit shift in pKa from 6.4 to 5.8, would have been immediately apparent to one of ordinary skill when practicing the modified TNS method, and consequently a similar ½ unit shift in pKa from 6.8 to about 6.2 for Dlin-K-C3-DMA would have also be apparent.  
Finally, the tertiary amine cationic lipids described by the prior art differ from the claimed tertiary amine cationic cation lipids only by their method of measurement.  However, the claimed method of measuring the cation lipids would not structurally distinguish them over the cationic lipids taught by the prior art. It is noted that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. 


Claims 3, 33, and 34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Maclachlan et al., (WO2005/120152, see IDS filed 12/22/2021), in view of Martinon et al., (Eur J Immuno, 1993, 23:1719-1722, see IDS filed 12/22/2021), Hope (WO 2010/042877, filed 10/09/2009, see IDS filed 12/22/2021), Guild et al., (US 2011/0244026, see provisional 61/265,653 filed 12/01/2009, see IDS filed 12/22/2021), Hofmann et al., (J Lip Res, 1984, 25:1477-1489), Hope (WO 2011/075656, filed 12/17/2010, with priority to provisional 61/287,995 filed 12/18/2009, see IDS filed 12/22/2021), Kazuya (JP2010025644, published 2/04/2010), and Sasaki et a. (US 6,048,546, patented 4/11/2000), Bailey and Cullis (Biochem, 1994, 33:12573-12580, see IDS filed 12/22/2021), McGown (BioTechniques, 2000, 28:60-64), Schedin-Weiss et al. (Biochemistry, 2008, 47:13610-13619), and Qa’Dan et al. (Infect & Immun, 2000, 68:2470-2474), as applied to claims 1 and 16, in further view of Holland et al., (US 5,885,613, patented 3/23/1999) and Soong et al. (BBA, 2007,1805-1814) and Harvie et al. (US 2003/0203865, published 10/30/2003)

As stated supra, MacLachlan et al. suggest a method of preparing a formulation comprising a mRNA that encodes a polypeptide immunogen encapsulated in a liposome comprising a tertiary amine cationic lipid with the pKa between 6.07-7.0.
In regard to claim 34, as stated supra, MacLachlan teaches the PEG conjugated lipid comprises PEG with a molecular weight of 2000 daltons [0195].
In regard to claims 3 and 33, as stated supra, MacLachlan teaches that the formulation comprises not only the tertiary amine cation ionic lipid, but also other lipids such as PEG conjugated lipids (see Example 1 [0196]). However, although MacLachlan teaches methoxyPEG conjugated lipids [0058-0059, 0069, 0195], generally suggests the PEG conjugated lipid is a phosphatidylethanolamine based lipid  [0010, 0036] and comprises a myristoyl or dimyristoyl C14 chain [0066-0068, 0072], and specifically discloses dimyristoylphosphatidylethanolamine as DMPE that is a lipid to be used in the taught formulation [0110, 0145-0146], they are silent to a methoxyPEG conjugated DMPE.
As a first matter, Soong et al. (2007) disclose a method of making bicelles comprising the DMPE-methoxyPEG of 1,2-dimyristoyl-sn-glycero-3-phosphoethanolamine-Nmethoxy(polyethylene glycol). Soong evidences that the DMPE-PEG is from Avanti Polar Lipids (p. 1806, Experimental, Materials).
As a second matter, Holland et al. (1999) teaches a method of obtaining a formulation comprising therapeutic agents such as a RNA in a liposome comprising a fusogenic PEG conjugated lipid (Abstract, col 2, 2nd & 3rd para., col 4th para., col 12 3rd para). Specifically, Holland teaches the PEG conjugated lipid is a DMPE-PEG conjugate (Experimental Findings, Figs. 4, 9-11, 13, 16, and 18). In addition, Holland evidences that the DMPE-PEG conjugates are from Avanti Polar Lipids (col 16, Materials).
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to generate a formulation comprising a mRNA encapsulated in cationic lipid liposome comprising a methoxyPEG conjugated dimyristolphosphoethanolamine lipid as suggested by MacLachlan et al., and to choose the DMPE-PEG conjugated lipid as taught by Soong with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Holland because DMPE-PEG can be used to adjust the stability of liposomes, thereby influencing the release kinetics of the cargo. Specifically, Holland teaches that the C14 chain of DMPE-PEG allows a relatively quick release of the contents (col 16, 2nd para, col 22, Section I), which would have been important to optimize for a subcutaneous route of delivery of the mRNA encoding the immunogen (see Table 1 of Martinon). For example, Harvie et al. (2003) teaches that one of ordinary skill in the art would have known for localized delivery of a therapeutic agent, cationic liposomes comprising DMPE-PEG were preferred because of the faster drug release [0258].
	Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
Response to Arguments
Applicant’s arguments filed 10/12/2022, as well as the Declaration filed under 1.132 by Dr. Derek O’Hagan filed on 10/12/2022 are acknowledged and have been addressed supra.


Claims 5-8, 15, 19-21, 25 and 27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Maclachlan et al., (WO2005/120152, see IDS filed 12/22/2021), in view of Martinon et al., (Eur J Immuno, 1993, 23:1719-1722, see IDS filed 12/22/2021), Hope (WO 2010/042877, filed 10/09/2009, see IDS filed 12/22/2021), Guild et al., (US 2011/0244026, see provisional 61/265,653 filed 12/01/2009, see IDS filed 12/22/2021), Hofmann et al., (J Lip Res, 1984, 25:1477-1489), Hope (WO 2011/075656, filed 12/17/2010, with priority to provisional 61/287,995 filed 12/18/2009, see IDS filed 12/22/2021), Kazuya (JP2010025644, published 2/04/2010), and Sasaki et a. (US 6,048,546, patented 4/11/2000), Bailey and Cullis (Biochem, 1994, 33:12573-12580, see IDS filed 12/22/2021), McGown (BioTechniques, 2000, 28:60-64), Schedin-Weiss et al. (Biochemistry, 2008, 47:13610-13619), and Qa’Dan et al. (Infect & Immun, 2000, 68:2470-2474), as applied to claims 1, 4, 16-18, in further view Thalhamer et al., (WO 2009/040443, filed 9/29/2008, published 4/02/2009)

As stated supra, MacLachlan et al. suggest a formulation comprising a mRNA that encodes a polypeptide immunogen encapsulated in a liposome comprising a tertiary amine cationic lipid with the pKa between 6.07-7.0..
However, in regard to claims 5-6 and 19-20, MacLachlan et al. are silent with respect to the mRNA comprising a 5’ guanosine cap linked 5’ to 5’ to the first 5’ nucleotide (i.e. cap0) structure, as well as where the guanosine ribonucleotide comprises a 2’-methylated ribose (i.e., cap1) structure.
Thalhamer teaches a formulation comprising a RNA vaccine (Abstract, p. 3, 2nd and 3rd para.), wherein the RNA is formulated in a cationic liposome (p. 13, last para., p.14, 1st para.). Specifically in regard to claims 5 and 6, Thalhamer teaches the RNA comprises either a 5’ 7meGpppG (i.e. cap0) structure or a 5’ 7meGpppGme (i.e., cap1) structure, wherein the guanosine ribonucleotide comprises a 2’-methylated ribose (p. 9, 5th para., p. 10, 1st para., p. 12, 5th & 6th para., p. 16, 3rd & 6th para., see Claim 8 of Thalhamer).
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to generate mRNA encapsulated in cationic lipid liposome as suggested by MacLachlan et al., and to combine a 5’ cap0 or 5’cap1 structure with the mRNA as taught by Thalhamer with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Thalhamer because 5’ cap0 mRNA is important for binding translation initiation factors and contributed to mRNA stability, while the 5’ cap1 structure further increases translation efficiency (p. 18, last para., p. 10, first para.). 
In regard to claims 7 and 21, as stated supra, MacLachlan teaches the liposome comprises not only a cationic lipid, but also a sterol such as cholesterol (see Example 1 [0196]). Specifically, MacLachlan suggests that the liposome comprises about 20% to 55%, and preferably 48 mol% cholesterol (p. 13, [0051]), which is about the molar percent range used in working Examples 1 and 8-12). Finally, Guild et al. disclose examples of mRNA liposomes comprising the tertiary amine cationic lipid DODAP, together with DSPC, cholesterol, and a pegylated lipid at 25:31:40:4 mol% ratio (Examples 2, 4 & 5, pgs. 28-33 of 61/265,653 priority document). 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to generate a RNA liposome comprising between about 35 to 50 mol% cholesterol as suggested by MacLachlan et al., with reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so because in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). It is routine procedure to optimize component amounts to arrive at an optimal product that is superior for its intended use, since it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See M.P.E.P. §2144.05. 
	In regard to claims 8, 25, and 27, as stated supra, MacLachlan suggests that the liposome comprises up to about 60% of the cationic lipid, and specifically recites about 40% (p. 12, [0051]), which is about the molar percent range used in working Examples 1 and 8-12). Furthermore, MacLachlan demonstrates that about 40% of DLinDMA exhibit the best activity for siRNA (p. 63, last para, see Fig. 6). 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to generate a RNA liposome comprising about 40% of the tertiary amine cationic lipid DLinDMA, together with DSPC, cholesterol, and a pegylated lipids suggested by MacLachlan et al., with reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so because in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). It is routine procedure to optimize component amounts to arrive at an optimal product that is superior for its intended use, since it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See M.P.E.P. §2144.05. 
In regard to claim 15, as stated supra, Martinon demonstrates that the mRNA delivered by the liposome is translated in vivo and that the translated influenza protein enters the intracellular antigen processing pathway in order to generate both a humoral and cell-mediated immune response (Abstract, p. 1720, last para., p. 1722, last para).
	Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
Response to Arguments
Applicant’s arguments filed 10/12/2022, as well as the Declaration filed under 1.132 by Dr. Derek O’Hagan filed on 10/12/2022 are acknowledged and have been addressed supra.


Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Maclachlan et al., (WO2005/120152, see IDS filed 12/22/2021), in view of Martinon et al., (Eur J Immuno, 1993, 23:1719-1722, see IDS filed 12/22/2021), Hope (WO 2010/042877, filed 10/09/2009, see IDS filed 12/22/2021), Guild et al., (US 2011/0244026, see provisional 61/265,653 filed 12/01/2009, see IDS filed 12/22/2021), Hofmann et al., (J Lip Res, 1984, 25:1477-1489), Hope (WO 2011/075656, filed 12/17/2010, with priority to provisional 61/287,995 filed 12/18/2009, see IDS filed 12/22/2021), Kazuya (JP2010025644, published 2/04/2010), and Sasaki et a. (US 6,048,546, patented 4/11/2000), Bailey and Cullis (Biochem, 1994, 33:12573-12580, see IDS filed 12/22/2021), McGown (BioTechniques, 2000, 28:60-64), Schedin-Weiss et al. (Biochemistry, 2008, 47:13610-13619), and Qa’Dan et al. (Infect & Immun, 2000, 68:2470-2474), as applied to claim 1, in further view of Perri et al., (US 2009/0104226, see IDS filed 12/22/2021), Schlesinger et al., (Curr Op Biotech, 1999, 10:434-439, see IDS filed 12/22/2021), and Dubensky et al., (US 6,015,686, see IDS filed 12/22/2021)

As stated supra, MacLachlan et al. suggest a formulation comprising a mRNA that encodes a polypeptide immunogen encapsulated in a liposome comprising a tertiary amine cationic lipid with the pKa between 6.07-7.0..
However, MacLachlan et al. are silent with respect to a self-replicating RNA and an alphavirus replicase encoding an immunogen.
Perrie teaches of nucleic acid encoded vaccines comprising encapsulated RNA. With respect to claim 14, Perri teaches that the vector for the RNA specifically comprises a RNA-dependent RNA polymerase such as members of the self-replicating alphavirus replicase proteins nsP1, nsP2, nsP3, and nsP4 [0072-0073, 0083], which lead to immunogen production. Specifically, Perri teaches the inclusion of the coding sequences for said replicase complex [0114-0115] and teaches the vector “may be used directly for administration in vivo as RNA, (…) for in vivo vaccine and therapeutic applications” (p. 12, [0101]).
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to generate mRNA encapsulated in cationic lipid liposome comprising a tertiary amine such as DLinDMA for vaccination purposes as suggested by Maclachlan et al., and use a self-replicating RNA encoding an immunogen and an alphavirus replicase as taught by Perri with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so for several reasons. First, Perri cites the review of Schlesinger & Dubensky (1999, Curr Opin Biotech, 10:434-439) in order to teach that the use of the self-amplifying “replicon” RNA vectors were well known as being advantageous for stimulating immune responses (see [0099] of Perri). Specifically, Schlesinger teaches that the advantages of self-amplifying RNA vectors include both increased expression levels (i.e., sustained copy number from self-amplification) and increased cytokine production due to the presence of alphavirus replicon RNA (p. 437, 1st para of Schlesinger). 
	In regard to the reasonable expectation of success of combining a self-replicating RNA with an alphavirus replicase encoding an immunogen in a cationic liposome as suggested by MacLachlan et al., in further view of Perri et al., the prior art of Dubensky et al., (US 6,015,686), who is the same corresponding author as Schlesinger & Dubensky (1999), demonstrate that the alphavirus RNA over 10 kb in length in cationic liposomes (e.g., Lipofectamine or Lipofectin) can successfully be used to transfect mammalian cells (col 52., see also col 59, 1st para., Fig. 6, col 66, 3rd para.. col 67 5th para.). Importantly, Dubensky teaches that “abundant reporter gene expression follows transfection” (col 59, 2nd para., Fig. 6, but see also Figs. 9 & 23 demonstrating robust luciferase reporter expression in mammalian cells). Thus, Dubensky teaches that the self-replicating RNA formulated into a cationic liposome can be translated in cyto, which would have provided a reasonable expectation of success that the self-replicating RNA can be translated in vivo.
	Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
Response to Arguments
Applicant’s arguments filed 10/12/2022, as well as the Declaration filed under 1.132 by Dr. Derek O’Hagan filed on 10/12/2022 are acknowledged and have been addressed supra.


Claims 28 and 29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Maclachlan et al., (WO2005/120152, see IDS filed 12/22/2021), in view of Martinon et al., (Eur J Immuno, 1993, 23:1719-1722, see IDS filed 12/22/2021), Hope (WO 2010/042877, filed 10/09/2009, see IDS filed 12/22/2021), Guild et al., (US 2011/0244026, see provisional 61/265,653 filed 12/01/2009, see IDS filed 12/22/2021), Hofmann et al., (J Lip Res, 1984, 25:1477-1489), Hope (WO 2011/075656, filed 12/17/2010, with priority to provisional 61/287,995 filed 12/18/2009, see IDS filed 12/22/2021), Kazuya (JP2010025644, published 2/04/2010), and Sasaki et a. (US 6,048,546, patented 4/11/2000), Bailey and Cullis (Biochem, 1994, 33:12573-12580, see IDS filed 12/22/2021), McGown (BioTechniques, 2000, 28:60-64), Schedin-Weiss et al. (Biochemistry, 2008, 47:13610-13619), Qa’Dan et al. (Infect & Immun, 2000, 68:2470-2474), and Thalhamer et al., (WO 2009/040443, filed 9/29/2008, published 4/02/2009), as applied to claims 1, 16 and 18-20, in further view Thalhamer et al., (WO 2009/040443, filed 9/29/2008, published 4/02/2009)

As stated supra, MacLachlan et al. suggest a formulation comprising a mRNA that encodes a polypeptide immunogen encapsulated in a liposome comprising a tertiary amine cationic lipid with the pKa between 6.07-7.0.
However, in regard to claims 28 and 29, MacLachlan et al. are silent with respect to the immunogen comprising two immunogens.
Thalhamer teaches a formulation comprising a RNA vaccine (Abstract, p. 3, 2nd and 3rd para.), wherein the RNA is formulated in a cationic liposome (p. 13, last para., p.14, 1st para.). Specifically in regard to claims 28 and 29, Thalhamer teaches the RNA encodes two or more different immunogens (p. 3, 2nd para., see also p. 42, Example 27, 1st para.).
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to generate mRNA encapsulated in cationic lipid liposome as suggested by MacLachlan et al., and to substitute a RNA encoding two or more different immunogens as taught by Thalhamer with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Thalhamer because multiple antigens can be delivered in a single round of immunization (p. 42, 3rd para.). 
	Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
Response to Arguments
Applicant’s arguments filed 10/12/2022, as well as the Declaration filed under 1.132 by Dr. Derek O’Hagan filed on 10/12/2022 are acknowledged and have been addressed supra.


Claim 31-32, 35-36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Maclachlan et al., (WO2005/120152, see IDS filed 12/22/2021), in view of Martinon et al., (Eur J Immuno, 1993, 23:1719-1722, see IDS filed 12/22/2021), Hope (WO 2010/042877, filed 10/09/2009, see IDS filed 12/22/2021), Guild et al., (US 2011/0244026, see provisional 61/265,653 filed 12/01/2009, see IDS filed 12/22/2021), Hofmann et al., (J Lip Res, 1984, 25:1477-1489), Hope (WO 2011/075656, filed 12/17/2010, with priority to provisional 61/287,995 filed 12/18/2009, see IDS filed 12/22/2021), Kazuya (JP2010025644, published 2/04/2010), and Sasaki et a. (US 6,048,546, patented 4/11/2000), Bailey and Cullis (Biochem, 1994, 33:12573-12580, see IDS filed 12/22/2021), McGown (BioTechniques, 2000, 28:60-64), Schedin-Weiss et al. (Biochemistry, 2008, 47:13610-13619), and Qa’Dan et al. (Infect & Immun, 2000, 68:2470-2474) and Thalhamer et al., (WO 2009/040443, filed 9/29/2008, published 4/02/2009), as applied to claims 1, 4-6, 16, 18-20, in further view of Holland et al., (US 5,885,613, patented 3/23/1999) and Soong et al. (BBA, 2007,1805-1814) and Harvie et al. (US 2003/0203865, published 10/30/2003)

As stated supra, MacLachlan et al. suggest a method of preparing a formulation comprising a mRNA that encodes a polypeptide immunogen encapsulated in a liposome comprising a tertiary amine cationic lipid with the pKa between 6.07-7.0.
In regard to claims 32 and 36, as stated supra, MacLachlan teaches the PEG conjugated lipid comprises PEG with a molecular weight of 2000 daltons [0195].
In regard to claims 31 and 35, as stated supra, MacLachlan teaches that the formulation comprises not only the tertiary amine cation ionic lipid, but also other lipids such as PEG conjugated lipids (see Example 1 [0196]). However, although MacLachlan teaches methoxyPEG conjugated lipids [0058-0059, 0069, 0195], generally suggests the PEG conjugated lipid is a phosphatidylethanolamine based lipid  [0010, 0036] and comprises a myristoyl or dimyristoyl C14 chain [0066-0068, 0072], and specifically discloses dimyristoylphosphatidylethanolamine as DMPE that is a lipid to be used in the taught formulation [0110, 0145-0146], they are silent to a methoxyPEG conjugated DMPE.
As a first matter, Soong et al. (2007) disclose a method of making bicelles comprising the DMPE-methoxyPEG of 1,2-dimyristoyl-sn-glycero-3-phosphoethanolamine-Nmethoxy(polyethylene glycol). Soong evidences that the DMPE-PEG is from Avanti Polar Lipids (p. 1806, Experimental, Materials).
As a second matter, Holland et al. (1999) teaches a method of obtaining a formulation comprising therapeutic agents such as a RNA in a liposome comprising a fusogenic PEG conjugated lipid (Abstract, col 2, 2nd & 3rd para., col 4th para., col 12 3rd para). Specifically, Holland teaches the PEG conjugated lipid is a DMPE-PEG conjugate (Experimental Findings, Figs. 4, 9-11, 13, 16, and 18). In addition, Holland evidences that the DMPE-PEG conjugates are from Avanti Polar Lipids (col 16, Materials).
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to generate a formulation comprising a mRNA encapsulated in cationic lipid liposome comprising a methoxyPEG conjugated dimyristolphosphoethanolamine lipid as suggested by MacLachlan et al., and to choose the DMPE-PEG conjugated lipid as taught by Soong with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Holland because DMPE-PEG can be used to adjust the stability of liposomes, thereby influencing the release kinetics of the cargo. Specifically, Holland teaches that the C14 chain of DMPE-PEG allows a relatively quick release of the contents (col 16, 2nd para, col 22, Section I), which would have been important to optimize for a subcutaneous route of delivery of the mRNA encoding the immunogen (see Table 1 of Martinon). For example, Harvie et al. (2003) teaches that one of ordinary skill in the art would have known for localized delivery of a therapeutic agent, cationic liposomes comprising DMPE-PEG were preferred because of the faster drug release [0258].
	Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
Response to Arguments
Applicant’s arguments filed 10/12/2022, as well as the Declaration filed under 1.132 by Dr. Derek O’Hagan filed on 10/12/2022 are acknowledged and have been addressed supra.

Terminal Disclaimer
The terminal disclaimer filed on 10/12/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of co-pending applications 13/808,080, 17/511,762, and 17/560,019 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

	
Withdrawn Double Patenting
The prior rejection of Claims 1, 12, 16 and 30 on the grounds of nonstatutory double patenting over claims 1-11 of U.S. Patent No. 9,254,265 (Geall et al., Patented 2/09/2016) in view of Martinon et al., (Eur J Immuno, 1993, 23:1719-1722, see IDS filed 12/22/2021) is withdrawn in light of Applicant’s amendments to Claim 1.

The prior rejection of Claims 1, 4-6, 11-16, 18-20, and 24 on the grounds of nonstatutory double patenting over claims 1-20, and 33-66 of U.S. Patent No. 11,324,770 (Geall et al., Patented 1/13/2020) is withdrawn in light of Applicant’s amendments to Claim 1.

The prior rejection of Claims 7, 8, 21, 27, and 30 on the grounds of nonstatutory double patenting over claims 1-20, and 33-66 of U.S. Patent No. 11,324,770 (Geall et al., Patented 1/13/2020), in view of Maclachlan et al., (WO2005/120152, see IDS filed 12/22/2021) is withdrawn in light of Applicant’s amendments to Claim 1.

The prior rejection of Claims 1-30 on the grounds of nonstatutory double patenting as being unpatentable over claims 1-30 of copending Application No. 17/560,019, in view of Martinon et al., (Eur J Immuno, 1993, 23:1719-1722, see IDS filed 12/22/2021) is withdrawn in light of the terminal disclaimer filed 10/12/2022.

The prior rejection of Claims 1, 4-6, 11-15 on the grounds of nonstatutory double patenting over claims 13-34 of copending Application No. 17/511,762. is withdrawn in light of the terminal disclaimer filed 10/12/2022.

The prior rejection of Claims 1-4, and 12 on the grounds of nonstatutory double patenting over claims 30, 41-69 of copending Application No. 13/808,080, in view of Hope et al. (WO2011/075656, published 6/23/2011, with priority to 61/287,995 filed 12/18/2009) is withdrawn in light of the terminal disclaimer filed 10/12/2022.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
No claims are allowed.

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTHUR S LEONARD whose telephone number is (571)270-3073.  The examiner can normally be reached on Mon-Fri 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ARTHUR S LEONARD/Examiner, Art Unit 1631